Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between MICHAEL A. BAUER, with an address at 2420 Spur Lane,
Concord, NC 28027 (“Employee”) and REVOLUTION LIGHTING TECHNOLOGIES, INC., a
Delaware corporation (“Employer”). Employer, together with its past, present and
future direct and indirect parent organizations, subsidiaries, affiliated
entities, related companies and divisions and each of their respective past,
present and future officers, directors, employees, shareholders, trustees,
members, partners, attorneys and agents (in each case, individually and their
official capacities), and each of their respective employee benefit plans (and
such plans’ fiduciaries, agents, administrators and insurers, in their
individual and their official capacities), as well as any predecessors, future
successors or assigns or estates of any of the foregoing, is collectively
referred to in this Separation Agreement as the “Released Parties.”

RECITALS:

A. Employer and Employee entered into an employment agreement dated as of
February 11, 2008 (the “Employment Agreement”). Capitalized terms used in this
Separation Agreement and not otherwise defined in this Separation Agreement
shall have the meanings ascribed to them in the Employment Agreement; and

B. Employer and Employee have mutually agreed to terminate the Employment
Agreement and Employee’s employment with Employer, effective as of the
Separation Date (as defined below); and

C. Employer and Employee desire to enter into this Separation Agreement to set
forth the terms of their respective rights and obligations with respect to the
termination of the Employment Agreement and Employee’s employment with Employer.

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Termination of Employment Agreement; Separation of Employment. Effective as
of the close of business on January 29, 2013, Employee’s employment with
Employer will be terminated by mutual agreement between Employer and Employee.
Accordingly, Employee acknowledges and understands that the Employment Agreement
and his employment with Employer under the Employment Agreement or otherwise
will terminate on January 29, 2013 (the “Separation Date”) and that his last day
of employment with Employer pursuant to the Employment Agreement or otherwise
will be the Separation Date. Effective as of the Separation Date, Employee shall
be deemed to have resigned from all positions that Employee held as an officer,
director and/or member of any committee of Employer and of each of Employer’s
subsidiaries; provided, however, Employee agrees to take all actions that are
deemed reasonably necessary by Employer to effectuate or evidence such
resignations. Employee further acknowledges that, except as otherwise set forth
in this Separation Agreement, Employee has received all compensation and
benefits to which Employee is entitled as a result of the Employment Agreement,
the termination of the Employment Agreement or otherwise as a result



--------------------------------------------------------------------------------

of Employee’s employment with Employer and/or Employee’s separation therefrom.
Employee understands that, except as otherwise provided in this Separation
Agreement, Employee is entitled to nothing further from the Released Parties,
including reinstatement by Employer.

2. Employee General Release of the Released Parties. In consideration of the
Separation Payment set forth in Section 6 below and the Non-Compete Modification
set forth in Section 7 below, Employee (on his own behalf and on behalf of his
heirs, executors, administrators, trustees, legal representatives, successors
and assigns) hereby unconditionally and irrevocably releases, waives, discharges
and gives up, to the full extent permitted by law, any and all Claims (as
defined below) that Employee may have against any of the Released Parties,
arising on or prior to the date of Employee’s execution and delivery of this
Separation Agreement to Employer. “Claims” means any and all actions, charges,
controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, wages, salary, severance pay, commissions,
fees, bonuses, unvested stock options, vacation pay, sick pay, fees and costs,
attorneys fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of any
promise, agreement (including, without limitation, the Employment Agreement),
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the States of North Carolina, Delaware or any other state
and the United States, including, but not limited to, federal and state wage and
hour laws (to the extent waiveable), federal and state whistleblower laws, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act (excluding COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the
Fair Credit Reporting Act, the Occupational Safety and Health Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act, the Sarbanes-Oxley Act of 2002, the North Carolina Equal Employment
Practices Act, the North Carolina Persons With Disabilities Protection Act, the
Delaware Discrimination in Employment Law, and the Delaware Handicapped Persons
Employment Protections Act, as each may be amended from time to time, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional; provided, however, “Claims” shall not include (a) claims to
payments, benefits and other rights specifically provided to Employee pursuant
to the terms of this Separation Agreement, or (b) with respect to options to
purchase shares of Employer’s common stock that have vested as of the Separation
Date, Employee’s rights pursuant to the terms of Employer’s 2003 Stock Incentive
Plan (as amended, the “Plan”) and the corresponding stock option agreement(s).
This Section 2 releases all Claims including those of which Employee is not
aware and those not mentioned in this Separation Agreement. Employee
specifically releases any and all Claims arising out of the Employment Agreement
or the termination thereof and Employee’s employment with Employer or
termination therefrom. Employee expressly acknowledges and agrees that, by
entering into this Separation Agreement, Employee is releasing and waiving any
and all Claims, including, without limitation, Claims that Employee may have
arising under ADEA, which have arisen on or before the date of Employee’s
execution and delivery of this Separation Agreement to Employer. It is
understood and agreed that the foregoing general release of Claims does not
waive any of the following rights of Employee: (w) to enforce the terms of this
Separation Agreement; (x) to pursue Claims that may arise after the date that
Employee executes and delivers this Separation Agreement to Employer; (y) to
pursue compulsory counterclaims and defenses directly related to Claims that
Employee has not waived pursuant to this Separation Agreement; and (z) to pursue
Claims which Employee may not release pursuant to applicable laws and
regulations.

 

-2-



--------------------------------------------------------------------------------

3. Representations; Covenant Not to Sue. Employee hereby represents and warrants
that (A) Employee has not filed, caused or permitted to be filed any pending
proceeding (nor has Employee lodged a complaint with any governmental or
quasi-governmental authority) against any of the Released Parties, nor has
Employee agreed to do any of the foregoing, (B) Employee has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties which has been released in this Separation
Agreement, and (C) Employee has not directly or indirectly assisted any third
party in filing, causing or assisting to be filed, any Claim against any of the
Released Parties. Except as set forth in Section 13 below, Employee covenants
and agrees that Employee shall not encourage or solicit or voluntarily assist or
participate in any way in the filing, reporting or prosecution by himself or any
third party of a proceeding or Claim against any of the Released Parties based
upon or relating to any Claim released by Employee in this Separation Agreement.

4. Employer General Release. As additional consideration for Employee’s
execution, delivery and non-revocation of this Separation Agreement (including,
without limitation, Employee’s release of the Released Parties set forth in
Section 2 of this Separation Agreement), Employer hereby irrevocably and
unconditionally releases and forever discharges Employee (and his heirs,
executors, administrators, trustees, legal representatives, successors and
assigns) from any and all claims, suits, debts, actions, causes of action,
rights, judgments, obligations, damages, demands, accountings or liabilities of
whatever kind or character whatsoever, in law or in equity, which Employer ever
had, now has, or hereafter may have by reason of any matter, cause or thing
whatsoever arising from the beginning of time to the date of Employer’s
execution and delivery of this Separation Agreement to Employee, including,
without limitation, all statutory, common law, contractual, constitutional and
other claims that Employer may have, or in the future may possess, arising out
of (i) the Employee’s employment relationship with and service as an employee,
officer or director of Employer or any subsidiaries or affiliated companies and
the termination of such relationship or service and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date of Employee’s execution and delivery of this Separation Agreement to
Employer. It is agreed and understood that the foregoing general release does
not waive any of the following rights of Employer: (w) to enforce the terms of
this Separation Agreement; (x) to pursue claims arising from actions taken after
the date of Employer’s execution and delivery of this Separation Agreement to
Employee; (y) to pursue compulsory counterclaims and defenses directly related
to claims that the Employer has not waived pursuant to this Separation
Agreement; and (z) to pursue claims which Employer may not release pursuant to
applicable laws and regulations.

5. Final Paycheck and Expense Reimbursement; Equity Compensation.

(A) Employee has received, or will receive on the next regular pay date
following the Separation Date (the “Next Pay Date”), his final pay check. The
final pay check included, or will include, payment (less applicable withholdings
and customary payroll deductions) for all earned, but unpaid, salary through and
including the Separation Date (i.e., salary earned, but not yet paid, through
and including the Separation Date) and payment (less applicable withholdings and
customary payroll deductions) for Employee’s 24 hours of accrued, but unused,
vacation, sick

 

-3-



--------------------------------------------------------------------------------

and personal days. Employer will reimburse Employee for any unreimbursed
business expenses properly incurred by Employee prior to the Separation Date in
accordance with Employer’s expense reimbursement policies and/or practices.
Employee will timely submit all such requests in accordance with Employer’s
expense reimbursement policies and/or practices, and Employer will process such
requests in a manner consistent with policies/practices in effect immediately
prior to the Separation Date. Employer’s obligations under this Section 5(A) are
not contingent upon Employee’s execution, delivery and non-revocation of this
Separation Agreement.

(B) Employee understands and agrees that, in accordance with the terms of the
Plan and the corresponding stock option agreements, Employee has no rights with
respect to options to purchase shares of Employer’s common stock that were
unvested as of the Separation Date and, all other options (to the extent
exercisable as of the Separation Date) shall be exercisable for the period
following the Separation Date set forth in the applicable stock option agreement
(but in no event beyond the term of the Option) and shall thereupon terminate.

6. Separation Payment. In consideration of Employee’s execution, delivery and
non-revocation of this Separation Agreement, Employer shall provide Employee
with a separation payment (the “Separation Payment”) in the aggregate amount of
$175,000 (less applicable withholdings and other customary payroll deductions,
excluding 401(k) contributions). The Separation Payment shall be payable in a
lump sum on the first regular payroll date following the 8th day after
Employee’s execution and delivery of this Separation Agreement to Employer (or
as soon thereafter as administratively practicable, but not later than the 5th
business days following the 8th day after Employee’s execution and delivery of
this Separation Agreement to Employer).

Employee acknowledges that Employee is not entitled to any post-termination
salary continuation payments pursuant to Section 2 of the Employment Agreement.
Each of Employer and Employee acknowledge that nothing in this Separation
Agreement shall be deemed to be an admission of liability on the part of
Employee or any of the Released Parties. Employee agrees that, except as
specifically set forth in this Separation Agreement, Employee will not seek
anything further from any of the Released Parties.

7. Surviving Employment Agreement Provisions. Employee understands and agrees
that, notwithstanding the termination of the Employment Agreement and Employee’s
employment with Employer, Employee’s obligations pursuant to Sections 3 and 4 of
the Employment Agreement shall survive such termination and remain in full force
and effect as set forth therein; provided, however, as additional consideration
for Employee’s execution, delivery and non-revocation of this Separation
Agreement, Sections 3(b) and 3(c)(ii) of the Employment Agreement are hereby
modified such that Employee’s obligation to comply with Sections 3(b) shall
expire on January 29, 2013 and Employee’s obligation to comply with
Section 3(c)(ii) shall expire on February 28, 2013 and, notwithstanding anything
to the contrary contained in Sections 3(c)(i) of the Employment Agreement, it is
understood that (y) the placement of general advertisements that may be targeted
to a particular geographic or technical area but which are not targeted directly
or indirectly towards any employees, officers, agents or representatives of
Employer (or any successor corporation into which Employer may be merged or
consolidated) shall not be deemed a breach of Employee’s obligations pursuant to
Section 3(c)(i) of the Employment Agreement and (z) the employment or engagement
of any person or entity by an entity that employs Employee, but is not
controlled by Employee, and whom Employee did not

 

-4-



--------------------------------------------------------------------------------

encourage, solicit, or induce or in any manner attempt to encourage, solicit, or
induce to terminate his or her employment or relationship with Employer shall
not be deemed a breach of Employee’s obligations pursuant to Section 3(c)(i) of
the Employment Agreement (the “Covenants Modification”). Sections 3 and 4 of the
Employment Agreement, as amended by the Covenants Modification, shall be
referred to in this Separation Agreement as the “Surviving Employment Agreement
Provisions”. Employee represents and warrants that he has, at all times, been in
compliance with his obligations under the Surviving Employment Agreement
Provisions.

Employer understands and agrees that, notwithstanding the termination of the
Employment Agreement and Employee’s employment with Employer, Employer’s
obligations pursuant to Section 4 of the Employment Agreement shall survive such
termination and remain in full force and effect as set forth therein.

8. Who is Bound. Employer and Employee are bound by this Separation Agreement.
Anyone who succeeds to Employee’s rights and responsibilities, such as the
executors of Employee’s estate, is bound and anyone who succeeds to Employer’s
rights and responsibilities, such as its successors and assigns, is also bound.

9. Cooperation With Investigations/Litigation. Employee agrees, upon Employer’s
request and for a reasonable period following the Separation Date, to reasonably
cooperate in any Employer investigation, litigation, arbitration, or regulatory
proceeding regarding events that occurred during Employee’s tenure with
Employer. Employee will make himself reasonably available to consult with
Employer’s counsel, to provide information, and to appear to give testimony.
Employer will, to the extent permitted by law and applicable court rules,
reimburse Employee for reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and costs) Employee incurs in extending
such cooperation, so long as Employee provides advance written notice of
Employee’s request for reimbursement and provides reasonably satisfactory
documentation of the expenses.

10. Company Property. Without limitation of Employee’s obligations pursuant to
the Surviving Employment Agreement Provisions, Employee represents that he has
returned to Employer all of Employer’s and its affiliates’ property in
Employee’s possession, custody and/or control, including, but not limited to,
all equipment, vehicles, computers, personal digital assistants, pass codes,
keys, swipe cards, credit cards, documents or other materials, in whatever form
or format, that Employee received, prepared, or helped prepare. Employee
represents that Employee has not retained any copies, duplicates, reproductions,
computer disks, or excerpts thereof of Employer’s or its affiliates’ documents.

11. Remedies. If Employee (a) breaches (i) any term or condition of the
Surviving Employment Agreement Provisions, (ii) his obligations pursuant to
Sections 2, 3 or 7 of this Separation Agreement, or (iii) if such breach causes
or is reasonably likely to cause material harm to Employer, breaches any other
provision of this Separation Agreement, or (b) any representation made by
Employee in this Separation Agreement was materially false when made, it shall
constitute a material breach of this Separation Agreement and, in addition to
and not instead of the Released Parties’ other remedies hereunder, under the
Surviving Employment Agreement Provisions or otherwise at law or in equity,
Employee shall be required to, within thirty (30) days following written notice
from Employer, return the Separation Payment paid by

 

-5-



--------------------------------------------------------------------------------

Employer under Section 6 of this Separation Agreement, less 10% of the
Separation Payment paid by Employer under Section 6 of this Separation
Agreement. Employee agrees that if Employee is required to return the Separation
Payment, this Separation Agreement shall continue to be binding on Employee and
the Released Parties shall be entitled to enforce the provisions of this
Separation Agreement and the Surviving Employment Agreement Provisions as if the
Separation Payment had not been repaid to Employer and this Separation Agreement
also shall continue to be binding upon Employer; provided, however, Employer
shall have no further payment obligations to Employee under Section 6 of this
Separation Agreement. Further, in the event that Employee breaches (x) any term
or condition of the Surviving Employment Agreement Provisions, (y) his
obligations pursuant to Sections 2, 3 or 7 of this Separation Agreement, or
(z) if such breach causes or is reasonably likely to cause material harm to
Employer, breaches any other provision of this Separation Agreement, Employee
agrees to pay all of the Released Parties’ attorneys’ fees and other costs
associated with enforcing the terms of this Separation Agreement and/or the
Surviving Employment Agreement Provisions. Notwithstanding the foregoing, it is
understood and agreed that Employee shall have no automatic repayment
obligations or obligation to pay the Released Parties’ attorneys’ fees and other
costs associated with enforcing the terms of this Separation Agreement and/or
the Surviving Employment Agreement Provisions if Employee were to challenge the
ADEA waiver only.

12. Construction of Agreement. In the event that one or more of the provisions
contained in this Separation Agreement or the Surviving Employment Agreement
Provisions shall for any reason be held unenforceable in any respect under the
law of any state of the United States or the United States, such
unenforceability shall not affect any other provision of this Separation
Agreement or the Surviving Employment Agreement Provisions but this Separation
Agreement and the Surviving Employment Agreement Provisions shall then be
construed as if such unenforceable provision or provisions had never been
contained herein; provided, however, that if any court were to find that the
waiver and release of Claims set forth in Section 2 of this Separation Agreement
is unlawful or unenforceable, or was not entered into knowingly or voluntarily,
Employee agrees to execute a waiver and release of claims in a form satisfactory
to Employer that is lawful and enforceable. If it is ever held that any
restriction hereunder or the Surviving Employment Agreement Provisions is too
broad to permit enforcement of such restriction to its fullest extent, such
restriction shall be enforced to the maximum extent permitted by applicable law.
This Separation Agreement, the Surviving Employment Agreement Provisions and any
and all matters arising directly or indirectly herefrom or therefrom shall be
governed under the laws of the State of North Carolina without reference to
choice of law rules. Employer and Employee consent to the sole jurisdiction of
the federal and state courts of North Carolina. EMPLOYER AND EMPLOYEE HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS
SEPARATION AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM, AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR
HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

13. Acknowledgments. Employer and Employee acknowledge and agree that:

(A) By entering into this Separation Agreement, Employee does not waive any
rights or Claims (including, without limitation, Claims arising under ADEA) that
may arise after the date

 

-6-



--------------------------------------------------------------------------------

that Employee executes and delivers this Separation Agreement to Employer. By
entering into this Separation Agreement, Employer also does not waive any rights
or claims that may arise after the date that Employer executes and delivers this
Separation Agreement to Employee;

(B) This Separation Agreement shall not affect the rights and responsibilities
of the Equal Employment Opportunity Commission (the “EEOC”) or similar federal
or state agency to enforce ADEA or other laws, and further acknowledge and agree
that this Separation Agreement shall not be used to justify interfering with
Employee’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC or similar federal or state agency.
Accordingly, nothing in this Separation Agreement shall preclude Employee from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the EEOC or similar federal or state agency,
but Employee hereby waives any and all rights to recover under, or by virtue of,
any such investigation, hearing or proceeding;

(C) Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Employee’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement; and

(D) Nothing in this Separation Agreement shall be deemed a waiver or release of,
or preclude Employee from exercising, Employee’s rights, if any (i) under
Section 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, popularly known as COBRA, (ii) Employer’s 401(k) plan, or (iii) with
respect to vested stock options, if any, in Employer, subject to the terms of
Plan and the corresponding stock option agreements.

14. Opportunity For Review.

(A) Employee is hereby advised and encouraged by Employer to consult with his
own independent counsel before signing this Agreement. Employee represents and
warrants that Employee (i) has had sufficient opportunity to consider this
Separation Agreement, (ii) has read this Separation Agreement, (iii) understands
all the terms and conditions hereof, (iv) is not incompetent or had a guardian,
conservator or trustee appointed for Employee, (v) has entered into this
Separation Agreement of Employee’s own free will and volition, (vi) has duly
executed and delivered this Separation Agreement, (vii) understands that
Employee is responsible for Employee’s own attorneys’ fees and costs, (viii) has
been advised and encouraged by Employer to consult with Employee’s own
independent counsel before signing this Separation Agreement (ix) has had the
opportunity to review this Separation Agreement with counsel of his choice or
has chosen voluntarily not to do so, (x) understands that Employee has been
given twenty-one (21) days to review this Separation Agreement before signing
this Separation Agreement and understands that he is free to use as much or as
little of the 21-day period as he wishes or considers necessary before deciding
to sign this Separation Agreement, (xi) understands that if Employee does not
sign and return this Separation Agreement to Employer (c/o Gary Langford) on or
before February 14, 2013 (but not prior to the Separation Date), Employer shall
have no obligation to enter into this Separation Agreement, Employee shall not
be entitled to receive the Separation Payment or the Covenants Modification, and
the Separation Date shall be unaltered, and (xii) understands that this
Separation Agreement is valid, binding, and enforceable against the parties
hereto in accordance with its terms.

 

-7-



--------------------------------------------------------------------------------

(B) This Separation Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to Employer (c/o Gary Langford) by
Employee. The parties hereto understand and agree that Employee may revoke this
Separation Agreement after having executed and delivered it to Employer (c/o
Gary Langford), in writing, provided such writing is received by Employer no
later than 11:59 p.m. on the seventh (7th) day after Employee’s execution and
delivery of this Separation Agreement to Employer. If Employee revokes this
Separation Agreement, it shall not be effective or enforceable, Employee shall
not be entitled to receive the Separation Payment or the Covenants Modification,
and the Separation Date shall be unaltered.

15. Section 409A

(A) This Separation Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder (“Section 409A”). To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that no payments due under this
Agreement shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Employee, directly or indirectly, designate the calendar year of payment.
Employee understands that any tax liability incurred by Employee under
Section 409A is solely the responsibility of Employee.

(B) All reimbursements, if any, provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

(C) This Separation Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Employee pursuant to this Separation Agreement are also intended to be exempt
from Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Separation Agreement would subject Employee to taxes or
penalties under Section 409A of the Code (“409A Penalties”), Employer and
Employee shall cooperate diligently to amend the terms of this Separation
Agreement to avoid such 409A Penalties, to the extent possible; provided that in
no event shall Employer be responsible for any 409A Penalties that arise in
connection with any amounts payable under this Separation Agreement.

 

-8-



--------------------------------------------------------------------------------

16. Indemnification. The agreements and obligations of Employer (including,
without limitation, Employer’s obligations pertaining to officers’ and
directors’ or similar liability insurance) set forth in the indemnification
agreement between Employer and Employee dated September 25, 2012 (the
“Indemnification Agreement”) shall survive the termination of Employee’s
employment with Employer in accordance with the terms set forth in Article II
thereof.

17. Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Separation Agreement by seeking other employment or
otherwise. Employer shall not be entitled to set off against the amounts payable
to Employee under this Separation Agreement any amounts earned by Employee in
other employment after termination of his employment with Employer, or any
amounts which might have been earned by Employee in other employment had he
sought such other employment.

18. Amendment; Entire Agreement. This Separation Agreement may be amended or
canceled only by mutual agreement of the parties in writing. Except as otherwise
noted herein this Separation Agreement constitutes the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter hereof.

[signature page follows]

 

-9-



--------------------------------------------------------------------------------

Agreed to and accepted on this 25th day of January, 2013.

 

Witness:     EMPLOYEE:

/s/ Lindsay Kirk

   

/s/ Michael A. Bauer

Lindsay Kirk     Michael A. Bauer Agreed to and accepted on this 25th day of
January, 2013.     EMPLOYER:     REVOLUTION LIGHTING TECHNOLOGIES, INC.     By:
 

/s/ Gary Langford

      Gary Langford, Chief Financial Officer

 

-10-